Order entered August 7, 2015




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-14-01223-CV

 MICHAEL MORFORD D/B/A NEMAHA WATER SERVICES, GEFFREY ARNOLD
   MCFALLS, INDIVIDUALLY D/B/A NEMAHA WATER SERVICES, NEMAHA
WATER SERVICES, LP, NEMAHA WATER SERVICES GP, LLC, NEMAHA WATER
SERVICES OK-1702, LLC, AND NEMAHA SERVICES HOLDING COMPANY, LLC,
                              Appellants

                                                V.

                          ESPOSITO SECURITIES, LLC, Appellee

                       On Appeal from the 44th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-14-05795

                                            ORDER
        Appellants request that we also treat this appeal as a petition for writ of mandamus. We

ABATE the mandamus proceeding pursuant to rule 7.2(b) of the Texas Rules of Appellate

Procedure. This case is removed from the Court’s active docket until further order of this Court

to allow the successor judge to reconsider the ruling of the trial court. The parties shall timely

notify this Court of all events affecting the status of this case, including when the successor

judge has ruled in accordance with rule 7.2(b). The parties shall file a status report by August 28,

2015.


                                                       /s/   ROBERT M. FILLMORE
                                                             PRESIDING JUSTICE